internal_revenue_service department of the treasury index numbers washington dc number release date re person to contact telephone number refer reply to cc dom corp plr-110046-98 date date distributing controlled one controlled two s-1 s-2 s-3 s-4 s-5 s-6 s-7 llc shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g busine sec_1 busine sec_2 busine sec_3 busine sec_4 busine sec_5 business business state w dear this letter responds to your letter of date requesting rulings as to the federal_income_tax consequences of the proposed transaction described below you submitted additional information in letters dated june september and october and date and date the information submitted for our consideration is summarized hereafter the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the rulings request verification of the factual information representations and other data may be required as part of the audit process distributing is a closely held state w corporation it has one class of voting common_stock outstanding held as follows shareholder a dollar_figure shares shareholder b shares shareholder c shares shareholder d of a share shareholders e f and g each own dollar_figure shares it is an accrual basis taxpayer on a calendar_year distributing elected s_corporation status in date at that time the following wholly-owned subsidiaries s-1 s-2 s-3 s-4 s-5 and s-6 each elected to be a qualified_subchapter_s_subsidiary qss distributing also owns more than percent of the stock of s-7 which owns a majority interest in llc engaged in business financial information has been received that reflects that businesses operated through a qss have had gross_receipts and operating_expenses representative of the conduct of an active trade_or_business for each of the past years shareholder f has been the general manager of busine sec_1 for more than years shareholder g has been the general manager of busine sec_2 for at least years shareholders f and g have each established key contacts in their respective business and each is responsible for most of the major business decisions and for the success of their operations shareholders f and g have each indicated that they only want to have a direct and substantial interest in the business each manages and not as part of a multi-faceted entity in order to satisfy the desire of each shareholder-general manager the following proposed steps has or will be undertaken distributing has organized controlled one and will transfer all of the assets related to busine sec_1 to it together with certain related liabilities to be assumed by controlled one distributing will organize controlled two and will transfer to it all of the assets related to busine sec_2 together with certain related busine sec_2 liabilities to be assumed by controlled two distributing will then distribute shares of controlled one and controlled two to the shareholders of distributing other than shareholders f and g shareholder f will exchange all of his stock in distributing for approximately percent of the stock in controlled one shareholder g will exchange all of his stock in distributing for approximately percent of the stock of controlled two following this step the stock of distributing controlled one and controlled two will be held as follows shareholder distributing controlled one controlled two a dollar_figure dollar_figure dollar_figure b c d e dollar_figure dollar_figure dollar_figure f - - g - - dollar_figure following the proposed transactions a nominal portion of controlled one’s sales will be to distributing and will be on a market rate arm’s length basis in addition controlled one and controlled two will continue to lease certain equipment to distributing also at an arm’s length market rate further controlled one and controlled two will share the services of a comptroller and an accounting department for a transition_period of up to one year with all shared employees being paid directly the fair_market_value for these services by each corporation except as just described the three corporation will not have any officers employees or directors in common following the transactions the only intercorporate debt which will exist between distributing and controlled one and or controlled two will be for accounts_payable related to accounts receivables transferred and for services or supplies purchased in the ordinary course of business the following representations have been made with respect to the transactions described above a the indebtedness owed by controlled one and or controlled two to distributing after the distribution of the stock of each will not constitute stock_or_securities b the fair_market_value of the shares of controlled one stock to be received by shareholder f and the fair_market_value of the shares of stock of controlled two to be received by shareholder g will be in each instance approximately equal to the fair_market_value of the shares of stock of distributing to be surrendered by each shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the five years of financial information submitted on behalf of the businesses of the distributing_corporation are representative of the present operations of the corporation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the proposed transaction except as described above distributing controlled one and controlled two will each continue the active_conduct of their respective businesses independently and with their separate employees f the distributions of the stock of controlled one and controlled two respectively are carried out for the corporate business_purpose of providing the two key employees with an equity_interest in the business each manages the distributions of the stock of controlled one and controlled two are motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock of either the distributing or either controlled_corporation after the transaction h except for the possible future sale of distributing’s interest in llc or its purchase of the outstanding minority interest pursuant to certain options or a possible sale of the stock of subsidiary to its president there is no plan or intention to liquidate distributing controlled one or controlled two to merge any of the corporations with any other corporation or to sell or otherwise to dispose_of the assets of any of these corporations subsequent to the proposed transaction except in the ordinary course of business i there is no plan or intention by distributing controlled one or controlled two directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than stock purchases meeting the requirements of sec_4 b of revproc_96_30 j the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled one and to controlled two respectively by distributing will each equal or exceed the sum of the liabilities assumed by controlled one and by controlled two respectively plus any liabilities to which the assets transferred to each corporation are subject k the liabilities to be assumed by controlled one and by controlled two respectively and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and will be associated with the assets being transferred l the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 is applicable to reflect an early disposition of the property m distributing neither accumulated nor made extraordinary payment of payables in anticipation of the proposed transaction n no intercorporate debt will exist between distributing and controlled one or controlled two at the time or or subsequent to the distribution of the stock of controlled one and controlled two o payments made in connection with all continuing transactions between distributing controlled one and controlled two will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q distributing is an s_corporation within the meaning of sec_1361 a of the internal_revenue_code controlled one and controlled two each will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation elections of distributing controlled one or controlled two r the gross assets of the trades_or_businesses relied on to satisfy the active_trade_or_business_requirement of sec_355 for distributing controlled one and controlled two will in each case have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of the corporation directly conducting the trade_or_business s the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing controlled one or controlled two on the basis of the information submitted and the representations set forth above it is held as follows the transfer of the assets and liabilities of business one by distributing to controlled one and the assets and liabilities of business two by distributing to controlled two respectively followed by the distribution of the stock of controlled one and of controlled two as described above will constitute in each instance a reorganization within the meaning of sec_368 distributing controlled one and controlled two will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to either controlled one or controlled two on the receipt by each of the assets subject_to liabilities of distributing in exchange for the stock of each controlled_corporation respectively sec_1032 no gain_or_loss will be recognized to distributing on its transfer of assets to controlled one and to controlled two in exchange for the stock of each and the assumption by each controlled_corporation of the liabilities associated with the assets transferred sec_361 a and a the basis of the assets received by controlled one and by controlled two respectively will be the same as the basis of such assets in the hands of distributing immediately before the transfer sec_362 the holding_period of the assets received by controlled one and by controlled two respectively will include the periods during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the stock of controlled one and controlled two as described above sec_361 no gain_or_loss will be recognized and no amount of income will be included by the shareholders of distributing upon their receipt of shares of stock of controlled one and or controlled two as described above sec_355 the basis of the stock of controlled one and controlled two received by the shareholders of distributing other than shareholders f and g will be allocated between the distributing stock and the stock of controlled one and controlled two held by each shareholder after the transaction in proportion to their relative fair market values as provided in sec_1_358-2 sec_358and b the basis of the shares of a controlled one received by shareholder f in exchange for his shares of distributing stock and b the shares of controlled two received by shareholder g in exchange for his shares of distributing stock will be in each case the same as the basis of the shares of distributing stock surrendered in exchange therefor sec_358 the holding_period of the stock of controlled one and controlled two received by the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution or exchange was made provided that the distributing stock was held as a capital_asset on the date of the exchange sec_1223 provided that distributing immediately distributes the stock of controlled one and controlled two to qualified subchapter_s shareholders distributing’s momentary ownership of the stock of each corporation in connection with a reorganization under sec_368 will be disregarded for purposes of sec_1361 and sec_1362 and therefore will not terminate distributing’s election to be taxed as an s_corporation under sec_1362 d provided that distributing immediately distributes the stock of controlled one and controlled two distributing’s momentary ownership of the stock will not cause controlled one or controlled two to have an ineligible shareholder under sec_1361 therefore controlled one and controlled two are each eligible to make a timely election without the consent of distributing to be an s_corporation for the first taxable_year of each provided that controlled one and controlled two each meet the requirements of sec_1361 controlled one and controlled two each will be subject_to sec_1374 with respect to any asset transferred to it from distributing to the same extent distributing was subject_to sec_1374 controlled one’s and controlled two’s recognition_period will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of the assets to each ann 1986_51_irb_22 and sec_1374 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically we express no opinion regarding the validity of distributing’s past election or the intended elections under sec_1362 by controlled one and by controlled two to be treated as an s_corporation or whether controlled one or controlled two will each qualify as an s_corporation this ruling has no effect on any earlier transactions and is directed solely to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to such taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is consummated pursuant to the power_of_attorney filed in this matter a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by howard w staiman assistant to the chief branch
